UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1413


KENIA JOHANA           MONCADA-CAMBAR;              RAUL      NATAN        OCHOA-
MONCADA,

                    Petitioners,

             v.

ROBERT M. WILKINSON, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 25, 2021                                       Decided: February 2, 2021


Before DIAZ and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Ivan Yacub, Ilana Kramer, YACUB LAW OFFICES, Woodbridge, Virginia, for
Petitioners. Jeffery Bossert Clark, Acting Assistant Attorney General, Shelley R. Goad,
Assistant Director, Laura Halliday Hickein, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenia Johana Moncada-Cambar and her son (collectively Petitioners), natives and

citizens of Honduras, petition for review of an order of the Board of Immigration Appeals

(Board) denying their untimely and number-barred motion to reopen. On appeal, the

Petitioners challenge 8 C.F.R. § 1003.15(b), (c) (2020) as ultra vires, arguing that the

agency lacked the authority to define the term “notice to appear” differently from the

statutory definition set forth in 8 U.S.C. § 1229(a). Because the Petitioners failed to

exhaust this claim before the Board, we dismiss the petition for lack of jurisdiction. See 8

U.S.C. § 1252(d)(1) (“A court may review a final order of removal only if . . . the alien has

exhausted all administrative remedies available to the alien as of right[.]”); Kporlor v.

Holder, 597 F.3d 222, 226 (4th Cir. 2010) (“It is well established that an alien must raise

each argument to the [Board] before we have jurisdiction to consider it.” (internal quotation

marks omitted)). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   PETITION DISMISSED




                                             2